Detailed Action
This is the final office action for US application number 16/968,712. Claims are evaluated as filed on October 3, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Myers and Berthusen teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that neither Myers nor Berthusen disclose an acetabular reamer that includes multiple pivot points (Remarks p. 9-10), Examiner notes that an acetabular reamer that includes multiple pivot points has not been claimed. Instead, as noted by Applicant, claim 1 (and similarly claim 24) recites “an additional shaft section having a distal end that is pivotally attached to the proximal end of the distal shaft section” in lines 4-5 and “a distal end of the distal shaft section is pivotally attached to a proximal end of the neck part” in lines 12-13. Accordingly, as detailed in the below rejection and that of the non-final office action dated July 1, 2022, Myers discloses a shaft (14, 12) comprised of angled portions as clearly shown in Figs. 1-3 with a multi-jointed driveline (58, 38, 40, 42, 44, 46, 48, right-most portion of 18 as shown in Fig. 3) inside the shaft (Figs. 1-3). Myers is silent to the angled shaft portions being pivotally attached or angularly adjustable. Berthusen teaches an acetabular reamer (Fig. 1, ¶25) with angled portions (36, 38, 32, 30, 22 and 20, 42, 40) being pivotally attached and angularly adjustable (Figs. 5 and 6) with a jointed driveline (26, 24, 28, 50, 46, 48, 54, 52) inside the shaft (Fig. 4) so that the reamer can be oriented and fixed at variable angular orientations that can be easily changed (¶s 11 and 12), i.e. so that the angles can be adjusted to accommodate patient anatomy and surgical conditions that may be patient specific.

Information Disclosure Statement
The information disclosure statement filed August 22, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. That is, a copy of NPL Indian Examination Report dated May 5, 2022 has not been received.
The information disclosure statement filed October 3, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. That is, a copy of WO 2018/033788 has not been received. Instead, an uncited copy of WO 03/065905 has been received which does not appear to be applicable to the instant case.

Claim Objections
Claim(s) 18 is/are objected to because of the following informalities:
Claim 18 line 5 should read “a universal joint located at a[[ the]] pivot point between the distal end of the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-13, 18, 19, and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2007/0073302, hereinafter “Myers”) in view of Berthusen et al. (US 2005/0159751, hereinafter “Berthusen”).
The claimed phrase “forming” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claims 1-3, 9-13, 18, 19, 21, and 22, Myers discloses an handle (Figs. 1-3) capable of use with an acetabular reamer (¶20 discloses connecting to a reamer, ¶4 discloses that the related art reamers are placed against an acetabulum) comprising: a hollow shaft (14, 12) having a plurality of shaft sections (each straight portion as shown in Figs. 1-3) comprising: a distal shaft section (straight portion of 14 shown positioned around drive line portion 46 in Figs. 2) having a distal end (right end as shown in Figs. 1-3) and a proximal end (left end as shown in Figs. 1-3); and an additional shaft section (straight portion of 14 shown positioned around drive line portion 44 in Figs. 2, straight portion of 14 shown positioned around drive line portion 42 in Figs. 2) having a distal end (right end as shown in Figs. 1-3) that is attached to the proximal end of the distal shaft section capable of allowing the additional shaft section and the distal shaft section to be oriented at an angle relative to each other (Figs. 1-3); a hollow neck part (exterior portion of 18 as shown in Figs. 1 and 2) having a longitudinal axis (62, Figs. 1-3); a driveline (58, 38, 40, 42, 44, 46, 48, and right-most portion of 18 shown in Fig. 3) extending through the shaft and the neck part (Fig. 2), wherein a head part of the driveline (right-most portion of 18 shown in Fig. 3) is mounted capable of rotation about the longitudinal axis of the neck part and is capable of connecting to an acetabular reamer (Figs. 1-3, ¶20 discloses connecting to a reamer, ¶4 discloses that the related art reamers are placed against an acetabulum), wherein the distal end of the distal shaft section is attached to a proximal end of the neck part (as defined, Figs. 1-3) capable of allowing the distal shaft section and the neck part to be oriented at an angle relative to each other (Figs. 1-3). As to claim 2, Myers discloses a distally facing engagement surface (Figs. 1-3) located at the distal end of the distal shaft section (Figs. 1-3); and an engagement surface located at the proximal end of the neck part (Figs. 1-3). As to claim 3, Myers discloses that the distally facing engagement surface of the distal shaft section is provided on an engagement member (right end portion of the distal shaft section as shown in Figs. 2 and 3). As to claim 9, Myers discloses that the distally facing engagement surface and the engagement surface located at the proximal end of the neck part are substantially flat (Fig. 3). As to claim 18, Myers discloses that the driveline includes at least one of: a universal joint (at right end of 46 and left end of 48, Figs. 1-3) located at a pivot point (center of pin that inserts between the right end of 46 and left end of 48, Figs. 1-3) between the distal end of the distal shaft section and the proximal end of the neck part (Fig. 3); and a universal joint (at right end of 44 and left end of 46, Figs. 1-3) located at a pivot point (center of pin that inserts between the right end of 44 and left end of 46, Figs. 1-3) between the distal end of the additional shaft section and the proximal end of the distal shaft section (Fig. 3). As to claim 21, Myers discloses that the shaft includes more than two shaft sections (Figs. 1-3), wherein the additional shaft section is an intermediate shaft section (Figs. 1-3), and wherein the shaft includes one or more further pivotally connected shaft sections (sections show to the left of the straight portion of 14 shown positioned around drive line portion 44 in Figs. 2) arranged proximally of the intermediate shaft section (Figs. 1-3). As to claim 22, Myers discloses that said intermediate shaft section forming a first intermediate shaft section (straight portion of 14 shown positioned around drive line portion 44 in Figs. 2) and a second intermediate shaft section (straight portion of 14 shown positioned around drive line portion 42 in Figs. 2); and a further shaft section (straight portion of 14 shown positioned around drive line portion 38 in Figs. 2) forming a proximal shaft section of the shaft (Figs. 1-3).
Myers is silent to the attachment and orientation of the additional shaft section and the distal shaft section are pivotal and adjustably relative to each other; the attachment and orientation of the distal shaft section and the neck part are pivotal and adjustable relative to each other. As to claims 2 and 9, Myers is silent to the engagement surface being a plurality of engagement surfaces, wherein the neck part is pivotable with respect to the distal shaft section to present each one of said plurality of engagement surfaces to the distally facing engagement surface located at the distal end of the distal shaft section to orient the neck part and the distal shaft section at a respective angle relative to each other. As to claim 3, Myers is silent to the engagement member is resiliently biased distally to urge the distally facing engagement surface of the distal shaft section against one of the plurality of engagement surfaces located at a proximal end of the neck part to resist relative movement between the neck part and the distal shaft section. As to claim 10, Myers is silent to a distally facing engagement surface located at the distal end of the additional shaft section; and a plurality of engagement surfaces located at the proximal end of the distal shaft section, wherein the distal shaft section is pivotable with respect to the additional shaft section to present each one of said plurality of engagement surfaces of the distal shaft section to the distally facing engagement surface located at the distal end of the additional shaft section to orient the distal shaft section and the additional shaft section at a respective angle relative to each other. As to claim 11, Myers is silent to the distally facing engagement surface of the additional shaft section is provided on an engagement member, wherein the engagement member of the additional shaft section is resiliently biased distally to urge the distally facing engagement surface of the additional shaft section against one of said plurality of engagement surfaces located at the proximal end of the distal shaft section to resist relative movement between the distal shaft section and the additional shaft section. As to claim 12, Myers is silent to wherein the engagement member of the additional shaft section is proximally retractable along a longitudinal axis of the additional shaft section for disengaging the distally facing engagement surface of the additional shaft section from an engagement surface of the plurality of engagement surfaces located at the proximal end of the distal shaft section to allow the distal shaft section to pivot freely with respect to the additional shaft section. As to claim 13, Myers is silent to the engagement member of the additional shaft section includes a gripping surface for allowing a surgeon to manually operate the engagement member of the additional shaft section. As to claim 19, Myers is silent to the distal end of the additional shaft section and the proximal end of the distal shaft section are pivotally attached to allow the additional shaft section and the distal shaft section to be adjustably oriented at an angle relative to each other only within a first plane, and the distal end of the distal shaft section is pivotally attached to the proximal end of the neck part to allow the distal shaft section and the neck part to be adjustably oriented at an angle relative to each other only in said first plane. As to claim 22, Myers is silent to a distal end of the second intermediate shaft section is pivotally attached to a proximal end of the first intermediate shaft section; and a distal end of the proximal shaft section is pivotally attached to a proximal end of the second intermediate shaft section.
Berthusen teaches a similar handle (1, Figs. 1-8) capable for use with acetabular reamer (14, Fig. 1, ¶25) comprising: a hollow shaft (36, 38, 32, 30, 22) having a plurality of sections comprising: a shaft section (36, 38, 32, 30, 22) having a distal end (right end as shown in Figs. 2-4) and a proximal end (left end as shown in Figs. 2-4); and a hollow part (20, 42, 40) having a longitudinal axis (horizontal as shown in Fig. 4) and a distal end (right end as shown in Figs. 2-4) that is pivotally attached to the proximal end of the shaft section (Figs. 5 and 6) capable of allowing the hollow part and the shaft section to be adjustably oriented at an angle relative to each other (Figs. 5 and 6); a driveline (26, 24, 28, 50, 46, 48, 54, 52) extending through the shaft and the hollow part (Figs. 3 and 4), wherein a head part of the driveline (52) is mounted capable of use for rotation about the longitudinal axis of the hollow part (as defined, ¶s 28, 29, and 32) and capable of connecting to an acetabular reamer (14, Figs. 2-6). As to claim 2, Berthusen teaches a distally facing engagement surface (surfaces of 56 of 36, Figs. 3 and 5) located at the distal end of the shaft section (Figs. 3 and 5); and a plurality of engagement surfaces (surfaces of 58s of 60s, Figs. 3 and 5) located at the proximal end of the hollow part (Figs. 3 and 5), wherein the hollow part is capable of pivoting with respect to the shaft section (Figs. 5-8) capable of presenting each one of said plurality of engagement surfaces to the distally facing engagement surface located at the distal end of the shaft section (Figs. 5 and 6, ¶s 30 and 31) capable of orienting the hollow part and the shaft section at a respective angle relative to each other (Figs. 5 and 8). As to claim 3, Berthusen teaches that the distally facing engagement surface of the shaft section is provided on an engagement member (36, Figs. 3 and 5), wherein the engagement member is resiliently biased distally (by 38, Figs. 3 and 4, ¶27) capable of urging the distally facing engagement surface of the shaft section against one of the plurality of engagement surfaces located at a proximal end of the hollow part (Figs. 3 and 4, ¶27) capable of resisting relative movement between the hollow part and the shaft section (Figs. 3 and 4, ¶27). As to claim 9, Berthusen teaches that the distally facing engagement surface and each of the plurality of engagement surfaces located at the proximal end of the hollow part are substantially flat (Figs. 3 and 5). As to claim 10, Berthusen teaches that a distally facing engagement surface (surfaces of 56 of 36, Figs. 3 and 5) located at the distal end of the shaft section (Figs. 3 and 5); and a plurality of engagement surfaces (surfaces of 58s of 60s, Figs. 3 and 5) located at the proximal end of the hollow part (Figs. 3 and 5), wherein the hollow part is capable of pivoting with respect to the shaft section (Figs. 5-8) capable of presenting each one of said plurality of engagement surfaces of the hollow part to the distally facing engagement surface located at the distal end of the shaft section (Figs. 5 and 6, ¶s 30 and 31) capable of orienting the hollow part and the shaft section at a respective angle relative to each other (Figs. 5 and 8). As to claim 11, Berthusen teaches that the distally facing engagement surface of the shaft section is provided on an engagement member (36, Figs. 3 and 5), wherein the engagement member of the shaft section is resiliently biased distally (by 38, Figs. 3 and 4, ¶27) capable of urging the distally facing engagement surface of the shaft section against one of said plurality of engagement surfaces located at the proximal end of the hollow part (Figs. 3 and 4, ¶27) capable of resisting  relative movement between the shaft section and the hollow part (Figs. 3 and 4, ¶27). As to claim 12, Berthusen teaches that wherein the engagement member of the shaft section is capable of proximally retracting along a longitudinal axis of the shaft section (Figs. 3-6, ¶27) capable use of disengaging the distally facing engagement surface of the shaft section from an engagement surface of the plurality of engagement surfaces located at the proximal end of the hollow part (Figs. 3-6, ¶27) capable of allowing the hollow part to pivot freely with respect to the shaft section (Figs. 3-6, ¶27). As to claim 13, Berthusen teaches that the engagement member of the shaft section includes a gripping surface (Fig. 3) capable of allowing a surgeon to manually operate the engagement member of the shaft section (Figs. 3-6, ¶s 27 and 30). As to claim 19, Berthusen teaches that the distal end of the shaft section and the proximal end of the hollow part are pivotally attached (via 44, Figs. 3-8, ¶30) capable of use to allow the shaft section and the hollow part to be adjustably oriented at an angle relative to each other only within a first plane (Figs. 3-8, ¶30). As to claim 22, Berthusen teaches that a distal end of the shaft section is pivotally attached to a proximal end of the hollow part (Figs. 3-8).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the angled attachments as disclosed by Myers to each be pivotal attachments adjustably oriented at an angle relative to each other with the angularly adjustable shaft-hollow part joint structure as taught by Berthusen in order to enable the reamer to be oriented and fixed at variable angular orientations relative to the drive shaft (Berthusen ¶11) and the angular orientations easily changed (Berthusen ¶12). 
As a result, as to claim 2, the combination of Myers and Berthusen disclose a distally facing engagement surface (Myers Figs. 1-3; Berthusen surfaces of 56 of 36, Figs. 3 and 5) located at the distal end of the distal shaft section (Myers Figs. 1-3; Berthusen Figs. 3 and 5); and a plurality of engagement surfaces (Myers Figs. 1-3; Berthusen surfaces of 58s of 60s, Figs. 3 and 5) located at the proximal end of the neck part (Myers Figs. 1-3; Berthusen Figs. 3 and 5), wherein the neck part is capable of pivoting with respect to the distal shaft section (Berthusen Figs. 5-8) capable of presenting each one of said plurality of engagement surfaces to the distally facing engagement surface located at the distal end of the distal shaft section (Berthusen Figs. 5 and 6, ¶s 30 and 31) capable of orienting the neck part and the distal shaft section at a respective angle relative to each other (Berthusen Figs. 5 and 8). As a result, as to claim 3, the combination of Myers and Berthusen disclose that the distally facing engagement surface of the distal shaft section is provided on an engagement member (Myers right end portion of the distal shaft section as shown in Figs. 2 and 3; Berthusen 36, Figs. 3 and 5), wherein the engagement member is resiliently biased distally (by Berthusen 38, Figs. 3 and 4, ¶27) capable of urging the distally facing engagement surface of the distal shaft section against one of the plurality of engagement surfaces located at a proximal end of the neck part (Berthusen Figs. 3 and 4, ¶27) capable of resisting relative movement between the neck part and the distal shaft section (Berthusen Figs. 3 and 4, ¶27). As a result, as to claim 9, the combination of Myers and Berthusen disclose that the distally facing engagement surface and each of the plurality of engagement surfaces located at the proximal end of the neck part are substantially flat (Myers Fig. 3; Berthusen Figs. 3 and 5). As a result, as to claim 10, the combination of Myers and Berthusen disclose that a distally facing engagement surface (Berthusen surfaces of 56 of 36, Figs. 3 and 5) located at the distal end of the additional shaft section (Myers Figs. 1-3; Berthusen Figs. 3 and 5); and a plurality of engagement surfaces (Berthusen surfaces of 58s of 60s, Figs. 3 and 5) located at the proximal end of the distal shaft section (Myers Figs. 1-3; Berthusen Figs. 3 and 5), wherein the distal shaft section is capable of pivoting with respect to the additional shaft section (Figs. 5-8) capable of presenting each one of said plurality of engagement surfaces of the distal shaft section to the distally facing engagement surface located at the distal end of the additional shaft section (Figs. 5 and 6, ¶s 30 and 31) capable of orienting  the distal shaft section and the additional shaft section at a respective angle relative to each other (Berthusen Figs. 5 and 8). As a result, as to claim 11, the combination of Myers and Berthusen disclose that the distally facing engagement surface of the additional shaft section is provided on an engagement member (Myers Figs. 1-3; Berthusen 36, Figs. 3 and 5), wherein the engagement member of the additional shaft section is resiliently biased distally (Berthusen by 38, Figs. 3 and 4, ¶27) capable of urging the distally facing engagement surface of the additional shaft section against one of said plurality of engagement surfaces located at the proximal end of the distal shaft section (Berthusen Figs. 3 and 4, ¶27) capable of resisting relative movement between the distal shaft section and the additional shaft section (Berthusen Figs. 3 and 4, ¶27). As a result, as to claim 12, the combination of Myers and Berthusen disclose that the engagement member of the additional shaft section is capable of proximally retracting along a longitudinal axis of the additional shaft section (Myers Figs. 1-3; Berthusen Figs. 3-6, ¶27) capable use of disengaging the distally facing engagement surface of the additional shaft section from an engagement surface of the plurality of engagement surfaces located at the proximal end of the distal shaft section (Berthusen Figs. 3-6, ¶27) capable of allowing the distal shaft section to pivot freely with respect to the additional shaft section (Berthusen Figs. 3-6, ¶27). As a result, as to claim 13, the combination of Myers and Berthusen disclose that the engagement member of the additional shaft section includes a gripping surface (Myers Figs. 1-3; Berthusen Fig. 3) capable of allowing a surgeon to manually operate the engagement member of the additional shaft section (Berthusen Figs. 3-6, ¶s 27 and 30). As a result, as to claim 19, the combination of Myers and Berthusen disclose that the distal end of the additional shaft section and the proximal end of the distal shaft section are pivotally attached (Myers Figs. 1-3; Berthusen via 44, Figs. 3-8, ¶30) capable of use to allow the additional shaft section and the distal shaft section to be adjustably oriented at an angle relative to each other only within a first plane (Berthusen Figs. 3-8, ¶30), and the distal end of the distal shaft section is pivotally attached to the proximal end of the neck part (Myers Figs. 1-3; Berthusen via 44, Figs. 3-8, ¶30) capable of use to allow the distal shaft section and the neck part to be adjustably oriented at an angle relative to each other only in said first plane (Berthusen Figs. 3-8, ¶30). As a result, as to claim 22, the combination of Myers and Berthusen disclose that said intermediate shaft section forming a first intermediate shaft section (Myers straight portion of 14 shown positioned around drive line portion 44 in Figs. 2) and a second intermediate shaft section (Myers straight portion of 14 shown positioned around drive line portion 42 in Figs. 2), wherein a distal end of the second intermediate shaft section is pivotally attached to a proximal end of the first intermediate shaft section (Berthusen Figs. 3-8); and a further shaft section (Myers straight portion of 14 shown positioned around drive line portion 38 in Figs. 2) forming a proximal shaft section of the shaft (Myers Figs. 1-3), wherein a distal end of the proximal shaft section is pivotally attached to a proximal end of the second intermediate shaft section (Berthusen Figs. 3-8).

As to claim 23, the combination of Myers and Berthusen discloses the invention of claim 1 as well as a surgical kit comprising the handle of claim 1 and a reamer (¶20 discloses connecting to a reamer) capable of connecting to the head part of the driveline of the acetabular reamer handle (Figs. 1-3, ¶4 discloses that the related art reamers are placed against an acetabulum).
The combination of Myers and Berthusen is silent to the kit comprising one or more differently sized acetabular reamers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the assembly of he the combination of Myers and Berthusen having differently sized acetabular reamers, since mere duplication of the essential working parts of a device involves only routine skill in the art, would have involved a mere change in the size of a component, and one would be motivated to do so in order to accommodate the differently sized bone structure of different patients. A change in size is generally recognized as being within the level of ordinary skill in the art.  

As to claims 23-30, Myers discloses a method of reaming (¶s 20 and 21), the method comprising: connecting a reamer (14) to a head part (right-most portion of 18 shown in Fig. 3) of a driveline (58, 38, 40, 42, 44, 46, 48, and right-most portion of 18 shown in Fig. 3) of a handle (Figs. 1-3) capable of use with an acetabular reamer (¶20 discloses connecting to a reamer, ¶4 discloses that the related art reamers are placed against an acetabulum), the acetabular reamer handle comprising: a hollow shaft (14, 12) having a plurality of shaft sections (each straight portion as shown in Figs. 1-3) comprising: a distal shaft section (straight portion of 14 shown positioned around drive line portion 46 in Figs. 2) having a distal end (right end as shown in Figs. 1-3) and a proximal end (left end as shown in Figs. 1-3); and an additional shaft section (straight portion of 14 shown positioned around drive line portion 44 in Figs. 2, straight portion of 14 shown positioned around drive line portion 42 in Figs. 2) having a distal end (right end as shown in Figs. 1-3) that is attached to the proximal end of the distal shaft section (Figs. 1-3); a hollow neck part (exterior portion of 18 as shown in Figs. 1 and 2) having a longitudinal axis (62, Figs. 1-3); and said driveline, wherein the driveline extends through the shaft and the neck part (Fig. 2), wherein the head part is mounted capable of rotation about the longitudinal axis of the neck part (Figs. 1-3, ¶21), and wherein the distal end of the distal shaft section is attached to a proximal end of the neck part (as defined, Figs. 1-3) orienting the neck part and the distal shaft section at a first angle relative to each other (Figs. 1-3); orienting the additional shaft section and the distal shaft section at a second angle relative to each other (Figs. 1-3); and operating the driveline to apply torque to the reamer (¶s 20 and 21). As to claim 25, Myers discloses that orienting the neck part and the distal shaft section at said first angle relative to each other comprises the neck part to presenting an engagement surface (Figs. 1-3) located at a proximal end of the neck part with a distally facing engagement surface (Figs. 1-3) located at the distal end of the distal shaft section (Figs. 1-3). As to claim 26, Myers discloses that the distally facing engagement surface of the distal shaft section is provided on an engagement member (right end portion of the distal shaft section as shown in Figs. 2 and 3). As to claim 29, Myers discloses that orienting the additional shaft section and the distal shaft section at said first angle relative to each other within a first plane (Figs. 1-3, ¶22), and orienting the distal shaft section and the neck part at said second angle relative to each other in said first plane (Figs. 1-3, ¶22).
Myers is silent to the method of reaming being an acetabulum of a patient, the attachment of the additional shaft section and the distal shaft section is a pivotal attachment, the attachment of the distal shaft section and the neck part is a pivotal attachment, and operating the driveline to apply torque to the reamer while the reamer is located in the acetabulum of the patient. As to claim 25, Myers is silent to orienting the neck part and the distal shaft section at said first angle relative to each other comprises pivoting the neck part to present one of a plurality of engagement surfaces located at a proximal end of the neck part with a distally facing engagement surface located at the distal end of the distal shaft section. As to claim 26, Myers is silent to engagement member is resiliently biased distally to urge the distally facing engagement surface of the distal shaft section against one of said plurality of engagement surfaces located at the proximal end of the neck part to resist relative movement between the neck part and the distal shaft section, and wherein the method further comprises manually retracting the engagement member in a proximal direction to disengage the distally facing engagement surface of the distal shaft section from one of the engagement surfaces located at the proximal end of the neck, to allow the neck part to pivot freely with respect to the distal shaft section. As to claim 27, Myers is silent to orienting the additional shaft section and the distal shaft section at said second angle relative to each other comprises pivoting the distal shaft section to present one of a plurality of engagement surfaces located at a proximal end of the distal shaft section with a distally facing engagement surface located at the distal end of the additional shaft section. As to claim 28, Myers is silent to the distally facing engagement surface of the additional shaft section is provided on an engagement member, wherein the engagement member is resiliently biased distally to urge the distally facing engagement surface of the additional shaft section against one of said plurality of engagement surfaces located at the proximal end of the distal shaft section to resist relative movement between the additional shaft section and the distal shaft section, and wherein the method further comprises manually retracting the engagement member of the additional shaft section in a proximal direction to disengage the distally facing engagement surface of the additional shaft section from one of the engagement surfaces located at the proximal end of the distal shaft section, to allow the additional shaft section to pivot freely with respect to the distal shaft section. 
Berthusen teaches a method of reaming an acetabulum of a patient (Fig. 1, ¶6), the method comprising: connecting a reamer (14) to a head part (52) of a driveline (26, 24, 28, 50, 46, 48, 54, 52) of an acetabular reamer handle (1, Figs. 1-8), the acetabular reamer handle comprising: a hollow shaft (36, 38, 32, 30, 22) having a plurality of sections comprising: a shaft section (36, 38, 32, 30, 22) having a distal end (right end as shown in Figs. 2-4) and a proximal end (left end as shown in Figs. 2-4); and a hollow part (20, 42, 40) having a longitudinal axis (horizontal as shown in Fig. 4) and a distal end (right end as shown in Figs. 2-4) that is pivotally attached to the proximal end of the shaft section (Figs. 5 and 6) capable of allowing the hollow part and the shaft section to be adjustably oriented at an angle relative to each other (Figs. 5 and 6); and said driveline; the driveline extends through the shaft and the hollow part (Figs. 3 and 4), wherein the head part is mounted capable of use for rotation about the longitudinal axis of the hollow part (as defined, ¶s 28, 29, and 32), orienting the hollow part and the shaft section at a first angle relative to each other (Figs. 5 and 6); and operating the driveline to apply torque to the reamer while the reamer is located in the acetabulum of the patient (Fig. 1, ¶6). As to claim 25, Berthusen teaches that orienting the hollow part and the shaft section at said first angle relative to each other comprises pivoting the hollow part (Figs. 5 and 6) to present one of a plurality of engagement surfaces (surfaces of 58s of 60s, Figs. 3 and 5) located at the proximal end of the hollow part with a distally facing engagement surface (surfaces of 56 of 36, Figs. 3 and 5) located at the distal end of the shaft section (Figs. 5 and 6, ¶s 30 and 31). As to claim 26, Berthusen teaches that the distally facing engagement surface of the shaft section is provided on an engagement member (36, Figs. 3 and 5), wherein the engagement member is resiliently biased distally (by 38, Figs. 3 and 4, ¶27) to urge the distally facing engagement surface of the shaft section against one of said plurality of engagement surfaces located at the proximal end of the hollow part to resist relative movement between the hollow part and the shaft section (Figs. 3 and 4, ¶27), and wherein the method further comprises manually retracting the engagement member in a proximal direction to disengage the distally facing engagement surface of the shaft section from one of the engagement surfaces located at the proximal end of the hollow part to allow the hollow part to pivot freely with respect to the shaft section (Figs. 3-8, ¶s 27, 30, and 31). As to claim 27, Berthusen teaches that orienting the shaft section and the hollow part at said second angle relative to each other comprises pivoting the hollow part (Figs. 5-8) to present one of a plurality of engagement surfaces (surfaces of 58s of 60s, Figs. 3 and 5) located at a proximal end of the hollow part with a distally facing engagement surface (surfaces of 56 of 36, Figs. 3 and 5) located at the distal end of the shaft section (Figs. 5 and 6, ¶s 30 and 31). As to claim 28, Berthusen teaches that the distally facing engagement surface of the shaft section is provided on an engagement member (36, Figs. 3 and 5), wherein the engagement member is resiliently biased distally (by 38, Figs. 3 and 4, ¶27) to urge the distally facing engagement surface of the shaft section against one of said plurality of engagement surfaces located at the proximal end of the hollow part (Figs. 3 and 4, ¶27) to resist relative movement between the shaft section and the hollow part (Figs. 3 and 4, ¶27), and wherein the method further comprises manually retracting the engagement member of the shaft section in a proximal direction to disengage the distally facing engagement surface of the shaft section from one of the engagement surfaces located at the proximal end of the hollow part to allow the shaft section to pivot freely with respect to the hollow part (Figs. 3-8, ¶s 27, 30, and 31). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the method of reaming and operating the driveline to apply torque to the reamer as disclosed by Myers is done on an acetabulum of a patient while the reamer is located in the acetabulum of the patient as taught by Berthusen in order to shape an acetabulum by removing a portion of the bone so that the bone is shaped to receive an implant (Fig. 1, ¶6). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the angled attachments as disclosed by Myers to each be pivotal attachments adjustably oriented at an angle relative to each other with the angularly adjustable shaft-hollow part joint structure as taught by Berthusen in order to enable the reamer to be oriented and fixed at variable angular orientations relative to the drive shaft (Berthusen ¶11) and the angular orientations easily changed (Berthusen ¶12). 
As a result, as to claim 25, the combination of Myers and Berthusen disclose that orienting the neck part and the distal shaft section at said first angle relative to each other comprises pivoting the neck part (Myers Figs. 1-3; Berthusen Figs. 5 and 6) to present one of a plurality of engagement surfaces (Berthusen surfaces of 58s of 60s, Figs. 3 and 5) located at the proximal end of the neck part with a distally facing engagement surface (Berthusen surfaces of 56 of 36, Figs. 3 and 5) located at the distal end of the distal shaft section (Berthusen Figs. 5 and 6, ¶s 30 and 31). As a result, as to claim 26, the combination of Myers and Berthusen disclose the distally facing engagement surface of the distal shaft section is provided on an engagement member (Myers right end portion of the distal shaft section as shown in Figs. 2 and 3; Berthusen 36, Figs. 3 and 5), wherein the engagement member is resiliently biased distally (Berthusen by 38, Figs. 3 and 4, ¶27) to urge the distally facing engagement surface of the distal shaft section against one of said plurality of engagement surfaces located at the proximal end of the neck part to resist relative movement between the neck part and the distal shaft section (Berthusen Figs. 3 and 4, ¶27), and wherein the method further comprises manually retracting the engagement member in a proximal direction to disengage the distally facing engagement surface of the distal shaft section from one of the engagement surfaces located at the proximal end of the neck to allow the neck part to pivot freely with respect to the distal shaft section (Berthusen Figs. 3-8, ¶s 27, 30, and 31). As a result, as to claim 27, the combination of Myers and Berthusen disclose that orienting the additional shaft section and the distal shaft section at said second angle relative to each other comprises pivoting the distal shaft section (Myers Figs. 1-3; Berthusen Figs. 5-8) to present one of a plurality of engagement surfaces (Berthusen surfaces of 58s of 60s, Figs. 3 and 5) located at a proximal end of the distal shaft section with a distally facing engagement surface (Berthusen surfaces of 56 of 36, Figs. 3 and 5) located at the distal end of the additional shaft section (Berthusen Figs. 5 and 6, ¶s 30 and 31). As a result, as to claim 28, the combination of Myers and Berthusen disclose that the distally facing engagement surface of the additional shaft section is provided on an engagement member (Myers Figs. 1-3; 36, Berthusen Figs. 3 and 5), wherein the engagement member is resiliently biased distally (Berthusen by 38, Figs. 3 and 4, ¶27) to urge the distally facing engagement surface of the additional shaft section against one of said plurality of engagement surfaces located at the proximal end of the distal shaft section (Berthusen Figs. 3 and 4, ¶27) to resist relative movement between the additional shaft section and the distal shaft section (Berthusen Figs. 3 and 4, ¶27), and wherein the method further comprises manually retracting the engagement member of the additional shaft section in a proximal direction to disengage the distally facing engagement surface of the additional shaft section from one of the engagement surfaces located at the proximal end of the distal shaft section to allow the additional shaft section to pivot freely with respect to the distal shaft section (Berthusen Figs. 3-8, ¶s 27, 30, and 31). 

As to claim 30, the combination of Myers and Berthusen disclose the invention of claim 29 as well as the first angle is opposite to the second angle within said first plane (Figs. 1-3, ¶22).
The combination of Myers and Berthusen is silent to the first angle is equal to the second angle within said first plane.
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to specify that the first angle is equal to the second angle, since such a modification would have involved a mere change in the size of a component and would accommodate the differently sized bone structure and anatomical differences of soft tissue of different patients.  A change in size is generally recognized as being within the level of ordinary skill in the art.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775